Applicant’s amendments to claim 13 and claim 21 are not considered to advance prosecution. Applicant has amended independent claim 13 and claim 21 to include the recitation “wherein the first and second hollow annular cross-sections are configured to receive an amount of water, and the first and second outer legs are configured to break in response to the water freezing”. However, these limitations are not considered to advance prosecution as original Claims 17-20 already capture this embodiment by requiring a force to break the supports be created by fluid applied to an orifice, the force is created by a phase change, the phase change in from liquid to solid, and the fluid is water. The examiner relies on Bruck to teach this concept as pointed out within the last office action. The applicant points out that Bruck is drawn to vacuum-brazed assemblies and does not disclose, express, or imply anything relating to additive manufacturing. However, in response to applicant's argument that Bruck is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both the applicant and Bruck are concerned with the separation of metal parts. 

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735